Citation Nr: 1336521	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a breast disability, to include fibrocystic breast disease and breast cancer. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to August 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The record indicates that the Veteran was diagnosed with breast cancer in November 2010.  In February 2011, she amended her claim to include breast cancer of the right breast.  Accordingly, the Board has restyled the claim as shown on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The RO did not address the Veteran's expanded claim for breast cancer in its November 2011 statement of the case that denied service connection for fibrocystic breast disease.  Further, a VA examination is needed to ascertain whether the Veteran's breast cancer is related to service, with particular attention to the December 1991 service treatment records indicating the detection of two masses in the Veteran's right breast.       

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain any outstanding, pertinent VA treatment records from March 4, 2011 to the present and associate them with the Veteran's claim file.  If the records do not exist or further efforts to obtain them would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her in-service and post-service breast-related problems, as well as any medical evidence addressing whether a breast disability is related to or had its onset in service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Ask the Veteran either to submit, or to authorize VA to obtain on her behalf, any outstanding private medical records pertaining to her breast disability, to include, but not limited to records at the Gibbs Cancer Center; Piedmont Women's Healthcare; the Bearden-Josey Center for Breast Health; the Spartanburg Regional Medical Center; the Plastic Surgery Center of the Carolinas; from Carolina Family Physicians. 

4.  Afford the Veteran a VA examination to determine whether it is at least as likely as not that her breast disability is related to or had its onset in service or developed within one year of discharge from active duty. 

The Veteran's file should be made available to the examiner for review.  

The examiner should specifically comment on the service treatment records indicating the detection of two masses in the Veteran's right breast in December 1991.  

The examiner must identify and explain the medical basis or bases for the opinion and identify the pertinent evidence of record.  He or she must clearly outline a rationale for the opinion and provide a discussion of the medical principles involved in any opinion expressed.  If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

4.  Then readjudicate the appeal.  If any benefit sought is denied, provide the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

